Exhibit 10.4

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 13, 2016 is
made and entered into by and between STEMCELLS, INC., a Delaware corporation
having its principal place of business at 7707 Gateway Blvd., Suite 140, Newark,
CA 94560 USA (the “Seller”) and MILTENYI BIOTEC, INC. (“Miltenyi”), a California
corporation and a member of the Miltenyi Biotec group of companies, having its
principal place of business at 2303 Lindbergh St., Auburn, CA 95602 (the
“Buyer”). Seller and Buyer are sometimes individually referred to herein as a
“Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Seller operates three GMP cell manufacturing suites in a leased
facility located at 249 Humboldt Court, Sunnyvale, CA (the “Facility”);

WHEREAS, Seller and Buyer desire to enter into an arrangement whereby Seller
will assign the Facility lease to Buyer, and Seller desires to sell to Buyer the
Purchased Assets and transfer to Buyer the Assumed Liabilities (each as defined
below), and Buyer desires to purchase such assets from Seller and to assume such
liabilities, subject to the terms and conditions as mutually agreed to by the
Seller, Buyer, and CBRE, as Landlord for the Leased Premises, in the whereas
clauses infra and as set forth below (collectively, the “Acquisition”);

WHEREAS, Buyer shall pay Seller $650,000.00 US for the equipment inventory and
soft assets at Humboldt enabling Buyer to continue GMP operations at the
Humboldt site. As used herein, “Inventory” means all raw materials, spare parts,
miscellaneous consumables and miscellaneous items, including biological
materials, samples, assays, reagents, chemicals, and any other materials and
supplies held by Seller for use or consumption at the Facility existing within
the Facility as of the Closing Date, not including the Excluded Assets (defined
below);

WHEREAS, Seller shall assign the existing original Humboldt Lease to Buyer and
CBRE will agree to the assignment and assumption of said Lease by Buyer with the
stipulation that the lease is shortened to a four (4) year term, running from
July 8, 2016;

WHEREAS, Seller personnel shall assist with the transition of operations over
the next two (2) weeks, during which time Buyer may make continuing offers of
employment to those Seller’s employees as it deems appropriate in its absolute
sole discretion;

WHEREAS, no further lease payments shall be owed to Landlord by Seller. Seller
shall vacate Humboldt on or before July 31, 2016;

WHEREAS, Buyer shall enable Seller to store and maintain its HuCNS-SC cells
through but not later than August 31, 2016, and to assist Seller with shipment
of said cells to offsite storage, as identified and coordinated by Seller;

WHEREAS, in return for a mutual release of claims, CBRE shall return to Seller
the remaining Lease security deposit of $40,000.00.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual agreements,
covenants, representations and warranties hereinafter set forth, and intending
to be legally bound hereby, the Parties hereto agree as follows:

1. Purchase And Sale.

1.1 Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, and on the basis of the representations, warranties, covenants and
agreements contained herein, at the Closing Seller shall, in consideration for
Buyer’s payment of the Purchase Price, sell, transfer, convey, assign and
deliver to Buyer, and Buyer shall purchase and accept from Seller, all right,
title and interest of Seller in and to the Purchased Assets, free and clear of
all Liens, with all Purchased Assets delivered to the Buyer on an ex works basis
(Incoterm 2010) at the Facility.

1.2 Purchased Assets. Except as otherwise expressly set forth in Section 1.3
below, the assets included in the Acquisition shall consist of all of Seller’s
assets of every kind and description, real, personal and mixed, tangible and
intangible, existing at the Facility, as of the close of business on the Closing
Date (the “Purchased Assets”), including without limitation the following:

 

(a) Tangible Assets. All Seller’s tangible personal property, including the
machinery and equipment specifically listed on Schedule 1.2(a) attached hereto,
and the Inventory (collectively, the “Tangible Assets”); Schedule 1.2(a) sets
forth a true, correct and complete list of each item of the Tangible Assets
having a book value of more than $10,000;

 

(b) Soft Assets. All Seller’s Standard Operating Procedures (defined below)
relating primarily to the operation of any GMP manufacturing suite at the
Facility;

 

(c) Standard Operating Procedures. All Seller’s Standard Operating Procedures
relating primarily to the Purchased Assets. As used herein, “Standard Operating
Procedures“ shall mean any documents or information, whether written, printed or
electronically stored information and materials of any nature whatsoever, which
describe the processes and procedures applicable to the operation of the
Facility including, without limitation, procedures relating to manufacturing,
quality control (QC) and/or quality assurance and/or validation (QA), procedures
related to Facility equipment, any operating manuals, depictions, data, reports,
including software and operating manuals thereto relating to operations of the
equipment in Facility;

 

(d) Governmental Authorizations. All Governmental Authorizations, regardless of
jurisdiction, relating primarily to the Facility and/or the Purchased Assets, in
each case to the extent assignable. As used herein, “Governmental
Authorizations” means all licenses, permits (including environmental,
construction and operation permits), franchises, certificates, approvals,
exemptions, classifications, registrations and other similar documents or
evidence of authority issued by any Governmental Authority, regardless of
jurisdiction, relating primarily to the Facility and/or the Purchased Assets,
and applications therefor;

 

(e) Information; Documents. All information, records, files, correspondence,
data, plans, papers, reports, and recorded knowledge, in whatever media retained
or stored, including computer programs and storage media, in the possession or
control of Seller and/or Seller’s Affiliates that are directly relating and
reasonably necessary for Buyer to operate the Facility and/or the Purchased
Assets, and to perform the obligations under the Assumed Leases and the Assumed
Contracts, in substantially the same manner as operated and performed by Seller
as of the date of this Agreement (subject to changes in the ordinary course of
business) and as of the Closing Date, including user manuals, operating guides,
bills of materials, records, maintenance schedules and records, supplier and
other vendor ordering information and records, warranties for both materials and
equipment purchased and products sold, listings of equipment utilized in the
Facility, and all other operational, commercial or technical information related
to the Facility and/or the Purchased Assets, it being understood that Seller
shall be entitled to retain a copy of all such information, records and papers;
and

 

(f) Certain Rights. All rights (i) in and under all express or implied
guarantees, warranties, representations, covenants, indemnities and similar
rights in favor of the Seller with respect to the Facility and/or the Purchased
Assets; and (ii) to causes of action, lawsuits, judgments, claims and demands of
any nature and available to or being pursued by the Seller, whether arising by
way of counterclaim or otherwise, related to the Facility and/or the Purchased
Assets.

 

Page 2 of 9



--------------------------------------------------------------------------------

1.3 Excluded Assets. Notwithstanding anything to the contrary in this Agreement,
Seller shall not sell, transfer or assign, and Buyer shall not purchase or
otherwise acquire, any of the following assets of Seller (such assets being
collectively referred to herein as the “Excluded Assets”), which Excluded Assets
are retained by Seller:

 

(a) Any and all property, assets, Standard Operating Procedures, and
documentation relating to Seller’s proprietary human neural stem cells
(“HuCNS-SC cells”), including but not limited to the cells themselves and any
manufacturing records relating to either the production or maintenance of
HuCNS-SC cells;

 

(b) Any Governmental Authorization that by its terms or by Law is not
transferable to Buyer;

 

(c) The rights that accrue to the Seller hereunder and in connection with this
Agreement;

 

(d) All claims for refund of Taxes and other governmental charges of whatever
nature due to Seller;

 

(e) All Seller insurance policies and rights thereunder; and

 

(f) All rights of Seller under any agreement not included in the Assumed
Contracts (the “Retained Contracts”).

1.4 Assumed Liabilities.

 

(a) Effective as of the close of business on the Closing Date, as the sole
exception to the provisions in Section 1.4(b), Buyer shall assume, or shall
cause Buyer’s Affiliates to assume, those liabilities and obligations of Seller
relating to either the Purchased Assets or the Facility which accrue and become
payable following the Closing Date to the extent such liabilities and
obligations are not existing or required to be performed on or prior to the
Closing Date (collectively, the “Assumed Liabilities”).

 

(b) Except as specifically provided in Section 1.4(a), Buyer shall not assume,
in connection with the transactions contemplated hereby, any liability or
obligation of the Seller whatsoever, and the Seller shall retain responsibility
for all of their respective liabilities and obligations accrued as of or on the
Closing Date and all liabilities and obligations arising from the operations of
the Seller prior to or on the Closing Date, whether or not accrued and whether
or not disclosed (collectively, the “Excluded Liabilities”), including all
claims, actions, litigation and proceedings relating to any Excluded Liabilities
and all costs and expenses in connection therewith.

1.5 Excluded Liabilities. Specifically, and without in any way limiting the
generality of Section 1.4, neither Buyer nor Buyer’s Affiliates assume or agree
to pay, nor will they become responsible to discharge or satisfy, any
liabilities or obligations of Seller or Seller’s Affiliates, except for those
set out in Section 1.4(a). The Excluded Liabilities (as defined above) shall
include, without limitation:

 

  (a) All liabilities and obligations of Seller or Seller’s Affiliates arising
under or in connection with this Agreement, or from the consummation of the
transactions contemplated hereby;

 

  (b) All liabilities and obligations of Seller or Seller’s Affiliates arising
under any contract or agreement other than the Assumed Contracts;

 

Page 3 of 9



--------------------------------------------------------------------------------

  (c) All liabilities and obligations (including accounts payable) owed by
Seller to any of its shareholders or any Affiliate of Seller;

 

  (d) All liabilities and obligations related to employees of Seller or Seller’s
Affiliates;

 

  (e) All liabilities and obligations pertaining to any Excluded Assets;

 

  (f) All liabilities and obligations relating to, resulting from, or arising
out of, (i) claims made against or involving Seller or any Seller Affiliate in
pending or future suits, actions, investigations or other legal, governmental or
administrative proceedings or (ii) claims made against or involving Seller or
any Seller Affiliate based on violations of law, breach of contract, employment
practices or environmental, health and safety matters or any other actual or
alleged failure of Seller or any Seller Affiliate to perform any obligation in
compliance with applicable Laws, in each case arising out of, or relating to,
(x) events that shall have occurred, (y) services performed or goods sold, or
(z) operations of Seller at the Facility, prior to the Closing;

 

  (g) All liabilities and obligations relating to (i) Taxes of the Seller with
respect to any period or (ii) any liability of Seller for unpaid Taxes of any
Person (other than Seller) under Treasury Regulations Section 1.1502-6 (or any
similar provisions of state, local or foreign law), as a transferee or
successor, by contract or otherwise;

 

  (h) Any indebtedness of Seller or any Seller Affiliate, contingent or
otherwise, with respect to any borrowed money of Seller or any of its
Affiliates, including any interest or penalties accrued thereon; and

 

  (i) Any other current liability or obligation (except Assumed Liabilities) of
Seller or Seller’s Affiliates incurred in the ordinary course of business and
existing at the Closing Date.

Such Excluded Liabilities shall include all claims, actions, litigation and
proceedings relating to any or all of the foregoing and all costs and expenses
in connection therewith.

2. Purchase Price and Payment. The purchase price (the “Purchase Price”) for the
Purchased Assets and Assumed Liabilities shall be equal to the sum of Six
Hundred and Fifty Thousand Dollars ($650,000.00). The Purchase Price shall be
paid in full at the Closing. The Purchase Price shall be allocated among the
Purchased Assets in accordance with section 1060 of the Internal Revenue Code of
1986, as amended, and not to take any inconsistent position on any tax return or
filing.

3. Closing.

A. The Closing (“Closing” or “Closing Date”) of the transactions contemplated
hereby shall take place at the office of Seller on the 13th day of July, 2016,
or at such other place, time or date as shall be mutually agreed upon by Seller
and Buyer.

B. At the Closing, Seller shall deliver to Buyer the following:

(i) A bill of sale in the form of Exhibit 1 to convey and to transfer to Buyer
all right, title and interest of Seller in the Purchased Assets to Buyer, free
and clear of all security interests, liens, claims and encumbrances;

(ii) an assignment and assumption of Lease Agreement with CBRE Consent (Exhibit
2 and 3, respectively); and

(iii) an assignment and assumption agreement of the Purchased Assets
(Exhibit 4).

C. At the Closing, Buyer shall deliver to Seller the following:

(i) the Purchase Price payment via Wire Transfer; and

(ii) assumption agreement to assume the Facility lease, together with the
landlord consent, and an assumption agreement to acquire the Purchased Assets
Assumed Liabilities (Exhibit 2, 3 and 4, respectively).

D. The Closing in contingent upon CBRE refunding Seller’s security deposit of
US$40,000.

 

Page 4 of 9



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants of Seller. Seller hereby represents
and warrants to Buyer as follows, as of the Closing Date:

(a) Organization and Authority. Seller is a corporation, duly organized, validly
existing, and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to carry on its business as it is
presently being conducted, to enter into this Agreement, and to carry out and
perform the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by Seller has been duly authorized and approved by
its Board of Directors, and will not violate its Articles of Incorporation,
By-Laws, or any agreement to which it is a party or by which it is bound or any
law, rule, regulation or court order. This Agreement, and all other instruments,
documents and agreements to be delivered by Seller in connection therewith, are
the legal, valid and binding obligation of Seller enforceable in accordance with
its, and their terms.

(b) Title. Seller has good and marketable title to all of the Purchased Assets,
free and clear of any liabilities, obligations, claims, security interest, liens
or encumbrances.

(c) No Material Adverse Change. Since June 30, 2016, there has been no material
damage, destruction, loss or claim, whether or not covered by insurance, or
condemnation or other taking adversely affecting in any material respect of the
Purchased Assets of the Seller.

(d) Taxes. Seller has timely filed all required federal, state, county and local
income, excise, withholding, property, sales, use, franchise and other tax
returns, declarations and reports which are required to be filed on or before
the date hereof and has paid or reserved for all taxes which have become due
pursuant to such returns or pursuant to any assessment which has become payable
except for taxes which it has contested in good faith.

(e) Litigation. There is no litigation or proceeding or governmental
investigation pending or, to the knowledge of Seller, threatened relating to the
Purchased Assets with the exception of an ex parte motion brought by BMR
(landlord at Seller’s leased facility in Newark, CA) seeking a writ of
attachment or other lien on Seller assets, which motion has not yet been decided
by the court.

(f) Compliance with Laws. Seller has complied in all material respects with all
federal, state and local laws, statutes, rules, regulations, ordinances and
codes, and has received no written notice from any governmental agency asserting
a violation (for example, environmental, CERCLA) has or may have occurred.

(g) Equipment. Each item of tangible equipment comprising the Purchased Assets
is in working order and repair, ordinary wear and tear excepted.

(h) Completeness of Assets. The Purchased Assets, except for the Excluded
Assets, comprise all of the equipment which Seller found necessary to operate
the Facility in a cGMP manner to produce HuCNS-SC cells.

THE WARRANTIES SET FORTH ABOVE ARE IN LIEU OF ANY AND ALL OTHER REPRESENTATIONS
OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRNTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR FOR
NON-INFINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS.

5. Representations, Warranties and Covenants of Buyer. Buyer hereby represents
and warrants, and from and after this date covenants to Buyer as follows:

(a) Organization and Authority. Buyer is a corporation, duly organized, validly
existing, and in good standing under the laws of the State of California and has
all requisite corporate power and authority to carry on its business as it is
presently being conducted, to enter into this Agreement, and to carry out and
perform the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by Buyer has been

 

Page 5 of 9



--------------------------------------------------------------------------------

duly authorized and approved by its Board of Directors, and will not violate its
Articles of Incorporation, By-Laws, or any agreement to which it is a party or
by which it is bound or any law, rule, regulation or court order. This
Agreement, and all other instruments, documents and agreements to be delivered
by Buyer in connection therewith, are the legal, valid and binding obligation of
Buyer enforceable in accordance with its, and their terms.

6. Actions After the Closing Date. The respective parties hereto covenant and
agree to take the following actions from the Closing Date until August 31, 2016:

(a) Cooperation Following the Closing. Following the Closing, each Party shall
deliver to the other Parties such further information and documents and shall
execute and deliver to the other Parties such further instruments and agreements
as any other Party shall reasonably request to consummate or confirm the
transactions provided for herein, to accomplish the purpose hereof or to assure
to any other Party the benefits hereof.

(b) Consents and Approvals; Assignment of Agreements. Seller shall use its
commercially reasonable efforts promptly to assign to the Buyer any and all
contracts in effect as of the Closing Date necessary for the operation of the
Facility or relating to any of the Purchased Assets such as equipment leases
(collectively, the “Assumed Contracts”), including all deposits, advances,
pre-paid expenses and credits related thereto.

(c) Prorations. Seller and Buyer agree that all personal property taxes and real
and ad valorem property Taxes, if any, attributable to the Purchased Assets;
Rents, Taxes and other items payable by Seller under any Assumed Lease to be
assumed by Buyer hereunder or for which Buyer is entitled to enjoy the practical
benefits pursuant to Section 2.6; Utilities, water and sewer charges with
respect to the Facility; and all other items normally prorated in connection
with Purchased Assets will be prorated as of the Closing Date, with Seller
liable to the extent such items relate to any time period up to and including
the Closing Date.

(d) Buyer will maintain at its cost the HuCNS-SC cells left at the Facility for
no fewer than 45 days in accordance with technical specifications delivered by
Seller at the time of Closing. Buyer will not move, destroy, harm, allow to be
harmed or destroyed, or make any use of any HuCNS-SC cells left at the Facility
except as expressly requested or authorized in writing by Seller. On or before
August 31, 2016, as requested, Buyer will facilitate and support the shipment of
Buyer’s HuCNS-SC cells at Buyer’s expense to a third party storage facility of
Buyer’s choosing.

(e) Seller’s Employees. On or before August 1, 2016, Seller will take all action
necessary to terminate all its employees, including those who work at the
Facility, and shall pay such employees all sums (whether payroll, bonus,
severance, vacation or otherwise) due to them through their respective last date
of employment. Buyer, may at its sole absolute discretion, interview and discuss
employment opportunities with Seller’s employees and Buyer may offer employment
to any of Seller’s employees on terms and conditions unilaterally determined by
Buyer, effective on or before August 1, 2016.

(f) Cooperation. From the Closing Date until August 1, 2016, Seller agrees to
use commercially reasonable efforts to assist Buyer, at Buyer’s cost, with all
activities necessary to continue GMP certification at the Facility. Without
limiting or expanding any other provision of this Agreement, the Parties shall
use commercially reasonable efforts to cooperate with each other during this
transition period in all matters relating to GMP operations at the Facility.
From the Closing Date and during this transition period, Buyer shall be solely
responsible for the maintenance, repair or replacement of Buyer’s equipment used
at the Facility (the “Buyer Equipment”) at its expense; provided, however, that
Seller shall be solely responsible for the maintenance, repair or replacement at
its expense of any Buyer Equipment damaged as a result of the gross negligence,
recklessness or willful misconduct of Seller or its employees, agents, invitees
or contractors.

 

Page 6 of 9



--------------------------------------------------------------------------------

8. Conditions Precedent to Obligations of Buyer. The obligations of the Buyer
under this Agreement shall be subject to the satisfaction, on or prior to the
Closing Date, of the conditions set forth below.

(a) No Misrepresentation or Breach of Representations, Warranties and Covenants.
There shall have been no breach by Seller in the performance of any of its
covenants and agreements herein; each of the representations and warranties of
Seller contained or referred to herein shall be true and correct in all material
respects on the Closing Date as though made on the Closing Date, except for
changes therein specifically permitted by this Agreement or resulting from any
transaction expressly consented to in writing by the Buyer; and there shall have
been delivered to the Buyer a certificate or certificates to that effect, dated
the Closing Date, signed by the Seller, by its President.

(b) Corporate Action. Seller shall have taken all corporate action necessary to
approve the transactions contemplated by this Agreement.

(c) No Restraint or Litigation. No action, suit, investigation or proceeding
shall have been instituted or threatened by any third party, governmental or
regulatory agency to restrain, prohibit or otherwise challenge the legality or
validity of the transactions contemplated hereby.

10. Indemnification.

10.1 Indemnification of the Buyer. Seller shall indemnify and hold Buyer and its
officers, directors, shareholders and employees harmless at all times against
and in respect of all damages, losses, expenses, liabilities, penalties and
other costs, including reasonable attorneys’ fees, arising out of, relating to
or resulting from the breach of any representation, warranty, covenant or other
provision of this Agreement by the Seller.

10.2 Indemnification of the Seller. Buyer shall indemnify and hold Seller and
its officers, directors, shareholders and employees harmless at all times
against and in respect of all damages, losses, expenses, liabilities, penalties
and other costs, including reasonable attorneys’ fees, arising out of, relating
to or resulting from the breach of any representation, warranty, covenant or
other provision of this Agreement by the Buyer, including without limitation,
obligations relating to the Assumed Liabilities and/or any breach of the
Assignment and Assumption Agreement.

10.3 Limitations on Indemnification. Notwithstanding Section 10.1 and 10.2: a
Party shall only be required to indemnify another Party if and to the extent the
aggregate amount which is subject to indemnification exceeds Fifty Thousand
Dollars ($50,000); and the aggregate amount of indemnification which a Party may
obtain from the other Party in the aggregate pursuant to this Agreement shall
not exceed Six Hundred Fifty Thousand U.S. dollars ($650,000). Notwithstanding
the preceding sentence, any breach by Seller of the representation regarding
title to assets pursuant to Section 4(b) shall not be subject to either of the
limitations stated in the preceding sentence. IN NO EVENT WILL EITHER PARTY TO
THIS AGREEMENT BE LIABLE TO THE OTHER FOR ANY INDIRECT OR CONSEQUENTIAL LOSS OR
DAMAGE, INCLUDING LOSS OF PROFITS.

11. Miscellaneous Provisions.

11.1 Notices. All notices, communications and deliveries hereunder shall be made
in Writing signed by or on behalf of the Party making the same, shall specify
the Section pursuant to which it is given or being made, and shall be delivered
personally or by UPS Next Day Air or other next day courier (with evidence of
delivery and postage and other fees prepaid) as follows:

 

If to Seller:       StemCells, Inc.    Attn:    Ian Massey, CEO       Ken
Stratton, General Counsel If to Buyer:       Miltenyi Biotec, Inc.    Attn:   
Leonard Pulig, President and General Manager,       Serge Sira, Ph.D., Esq.,
Senior Corporate Counsel

 

Page 7 of 9



--------------------------------------------------------------------------------

or to such other representative or at such other address of a party as such
party may furnish to the other parties in writing. Any such notice,
communication or delivery shall be deemed given or made (a) on the date of
delivery, if delivered in person, (b) on the first Business Day following
delivery to an overnight courier service or (c) on the fifth Business Day
following it being mailed by Registered or Certified Mail.

11.2 Schedules and Exhibits. The Schedules and Exhibits are hereby incorporated
into this Agreement and are hereby made a part hereof as if set out in full
herein.

11.3 Assignment; Successors in Interest. No assignment or transfer by any Party
of such Party’s rights and obligations hereunder shall be made except with the
prior written consent of the other Parties; provided that Buyer shall, without
the obligation to obtain the prior written consent of any other Party, be
entitled to assign this Agreement or all or any part of its rights or
obligations hereunder to one or more Affiliates of Buyer. This Agreement shall
be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns, and any reference to a Party shall
also be a reference to the successors and permitted assigns thereof.

11.4 Captions. The titles, captions and table of contents contained herein are
inserted herein only as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Agreement or the intent of
any provision hereof.

11.5 Controlling Law; Amendment. This Agreement shall be governed by and
construed and enforced in accordance with the internal Laws of the State of
California without reference to its choice of law rules. This Agreement may not
be amended, modified or supplemented except by written agreement of the Parties.

11.6 Consent to Jurisdiction, Etc. Each Party hereby irrevocably agrees that any
Legal Dispute shall be brought only to the exclusive jurisdiction of the courts
of the State of California or the federal courts located in the State of
California, in each case in California Courts, and each Party hereby consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocable waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that they any such suit, action or proceeding that is brought in any
such court has been brought in an inconvenient forum. A final judgment in any
action, suit or proceeding described in this Section 11.6 following the
expiration of any period permitted for appeal and subject to any stay during
appeal shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable Laws.

11.7 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (INCLUDING ALL CLAIMS, DEMANDS, CAUSE OF ACTIONS OR ACTIONS
ARISING DIRECTLY OR INDIRECTLY UNDER THIS AGREEMENT, IN EACH CASE, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR
OTHERWISE.

11.8 Severability. Any provision hereof that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by Law, each Party hereby waives any
provision of law that renders any such provision prohibited or unenforceable in
any respect.

11.9 Counterparts. This Agreement may be executed in two or more counterparts
and signature pages may be delivered electronically, each of which shall be
deemed an original as if delivered in person, and it shall not be necessary in
making proof of this Agreement or the terms hereof to produce or account for
more than one of such counterparts.

 

Page 8 of 9



--------------------------------------------------------------------------------

11.10 Enforcement of Certain Rights. Nothing expressed or implied herein is
intended, or shall be construed, to confer upon or give any Person other than
the Parties, and their successors or permitted assigns, any right, remedy,
obligation or liability under or by reason of this Agreement, or result in such
Person being deemed a third-party beneficiary hereof.

11.11 Waiver. Any agreement on the part of a Party to any extension or waiver of
any provision hereof shall be valid only if set forth in an instrument in
writing signed on behalf of such Party. A waiver by a Party of the performance
of any covenant, agreement, obligation, condition, representation or warranty
shall not be construed as a waiver of any other covenant, agreement, obligation,
condition, representation or warranty. A waiver by any Party of the performance
of any act shall not constitute a waiver of the performance of any other act or
an identical act required to be performed at a later time.

11.12 Integration. This Agreement and the documents executed pursuant hereto
supersede all negotiations, agreements and understandings among the Parties with
respect to the subject matter hereof (except for that certain Confidentiality
Agreement, dated as of January 12, 2016, by and between the Purchaser and Seller
(the “CDA”), which is incorporated herein by this reference) and constitute the
entire agreement among the Parties with respect thereto. Confidential
disclosures between the Parties under this Agreement shall be treated as
Confidential Information under the CDA by the Parties.

11.13 Transaction Costs. Except as provided above or as otherwise expressly
provided herein, (a) the Purchaser shall pay its own fees, costs and expenses
incurred in connection herewith and the transactions contemplated hereby,
including the fees, costs and expenses of its financial advisors, accountants
and counsel, and (b) the Seller shall pay the fees, costs and expenses of the
Seller incurred in connection herewith and the transactions contemplated hereby,
including the fees, costs and expenses of their financial advisors, accountants
and counsel.

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

Page 9 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be
duly executed, as of the date first above written.

 

STEMCELLS, INC. By:  

/s/ Ian Massey

Name:  

Ian Massey

Title:  

Chief Executive Officer

MILTENYI BIOTEC, INC. By:  

/s/ Leonard Pulig

Name:  

Leonard Pulig

Title:  

President and General Manager

 

Page 10 of 2



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit 1    Bill of Sale Exhibit 2    Assignment & Assumption of Lease
Agreement Exhibit 3    CBRE Consent to Assignment and Assumption of Lease
Exhibit 4    Assignment & Assumption Agreement

SCHEDULES

 

Schedule 1.2(a)   List of Equipment

 

Page 11 of 2